Citation Nr: 0334743	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01- 03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a cardiac 
pacemaker implantation, currently evaluated as 10% disabling.

2.  Entitlement to an initial evaluation in excess of 20% for 
limitation of motion of the left arm, from January 28, 1998 
to March 31, 1999.

3.  Entitlement to an increased rating for limitation of 
motion of the left arm from April 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).


REMAND

The veteran, in hearing testimony before the Board in April 
2003, indicated that he had been recently seen for his left 
arm condition at the VA regional clinic in Rock Hill, South 
Carolina.  The veteran further indicated that he had been 
recently seen at the Dorn VA medical facility in Columbia, 
South Carolina, for his heart condition.  VA medical records 
are considered to be in constructive possession of VA and the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, upon remand, the RO should obtain all treatment 
records pertaining to the veteran from these facilities, from 
2001 to the present, to the extent not already on file.

Further, the Board notes that the veteran last had 
examinations regarding his left arm disability and pacemaker 
implantation in August 2001.  As the veteran's recent 
testimony at his hearing in April 2003 appears to indicate 
that the level of severity of these disabilities has 
increased, the Board is of the opinion the veteran should be 
offered further VA examinations to determine the current 
level of severity of these disabilities.  In particular, 
these examinations should also note the condition of any 
scars that the veteran incurred as the result of his 
pacemaker implantation.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) redefines the obligations of VA with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  
See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Under 
the VCAA, VA has a duty to notify a claimant of any specific 
information and evidence needed to substantiate and complete 
a claim.  Further, VA must tell a claimant what specific part 
of that evidence she must provide, and what specific part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The RO informed the veteran of the 
VCAA in a letter dated in November 2002; however, this letter 
informed the veteran that he had 30 days, in which to 
respond.  any period less than the statutory one-year period 
is improper.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.  

Accordingly, these issues are hereby REMANDED for the 
following development:

1.  The veteran should be contacted and 
requested that he provide the names and 
addresses of all health care providers who have 
treated him for his left arm or heart/pacemaker 
implantation disability.  After obtaining the 
necessary waivers, the RO should obtain any 
outstanding pertinent records and associate 
them with the veteran's claims file, to include 
any available records from the Rock Hill VA 
medical facility, and the Dorn VA medical 
facility in Columbia, South Carolina, from 2001 
to present.

2.  The veteran should then be afforded 
appropriate VA examination regarding the 
current severity of his service-connected 
cardiac pacemaker implantation.  Any indicated 
diagnostic tests and studies should be 
accomplished, to include a treadmill exercise 
test, if feasible.  Manifestations of the 
veteran's cardiac disorder should be expressed 
in metabolic equivalents (METS) that result in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If a treadmill exercise test is not 
feasible the examiner should so state, and the 
examiner should provide an estimation of the 
level of activity, expressed in METS, and 
supported by examples of specific activities 
such as slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope.  Additionally, an 
electrocardiogram, echocardiogram, and/or x-ray 
is necessary to properly evaluate the veteran's 
service-connected coronary artery disease, to 
determine the presence of cardiac hypertrophy 
or dilatation.  Any scars remaining from the 
veteran's pacemaker implantation should be 
noted and examined in detail.  The claims file 
and a copy of this remand, must be made 
available to and reviewed by the examiner.  A 
complete rationale for any opinions and 
conclusions expressed should be included in the 
examination report.  

3.  The veteran should be afforded the 
appropriate VA examination to determine the 
severity of his service-connected left arm 
disorder.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies should 
be accomplished.  The claims file must be made 
available to and reviewed by the examiner.  
Manifestations of the veteran's 
service-connected left arm disorder should 
include any findings with regard to the upward 
rotation of the scapula, and the elevation of 
the arm above shoulder level.  A complete 
rationale for all opinions should be provided.  
The report prepared should be typed.

4.  To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO must also review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that the 
new notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, are fully complied with and 
satisfied.  In particular, the notification 
requirements and development procedures set 
forth at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 must be fully complied with and 
satisfied, to include full compliance with 
the decisions in Quartuccio, Charles v. 
Principi, 16 Vet. App. 370 (2002); and PVA.  

6.  After completion of the above requested 
development, and any other development deemed 
warranted by the record, the RO should 
adjudicate the claims on appeal in light of 
all pertinent evidence and legal authority.  
The RO must provide adequate reasons and 
bases for its determination.  Readjudication 
should include consideration of all evidence 
associated with the claims files since the 
last supplemental statement of the case.  
Thereafter, a supplemental statement of the 
case should be issued, with an appropriate 
opportunity to respond.  The case should be 
returned to the Board for appellate review in 
accordance with the time limitation set forth 
under 38 U.S.C.A. § 5103. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


